Title: To James Madison from Samuel Smith, 21 July 1801
From: Smith, Samuel
To: Madison, James


Dr. sir,
Balte. 21. July 1801
I had observed that Pichon meant to be a little troublesome, Genl. Dearborne tells me he has given you some Uneasiness about the French Vessells sent into Brittish Ports & there Condemned. I should be very glad that he would Agree to the principal he pretends to assume—for there Can be no doubt relative to Privateers—they might be Condemned anywhere—& very, very few of their Merchant Vessells were taken by us. They had taken an immense Number of ours & had them Condemned in Porto Ricco & Cuba, from whence there was no appeal. Those Captures are precisely in point & may be fairly stated in Bar. It would be prudent in both parties to refrain from vexatious Demands.
Mr. Edwd. Livingston wishes me to enquire for a letter written by him to Mr. Dallas & Supposed to be in the office at Washington, will you make the enquiry & if found, sent [sic] it to him at N. York. He says, It Contains Valuable Papers. I am Dr sir, your friend & servt.
S. Smith
 

   
   RC (DLC).


